Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As provided with the preliminary amendment of August 23, 2021, claim 14 is canceled, and claims 1-13 and 15 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, it is confusing as to what is intended to be encompassed by “stabilizer” because the claimed composition requires a complexing agent (note claim 1) and as shown by WO 2015/118907 materials that can be considered as complexing agents can include complexing agents such as citric acid listed by applicant in the specification as filed as acceptable complexing agents can also be called “stabilizers” (note page 4 of the description translation of ‘907).  For the purpose of examination, even if a material is called as “stabilizer” it is understood to not be a “stabilizer” as claimed in claim 8, if it would also be a “complexing agent” as claimed in claim 1, but applicant should clarify what is intended, without adding new matter.  Furthermore, as to a compound “preventing oxidation” this is unclear as to (1) possible stabilizers/complexing agents as noted above, and (2) whether the reducing agent, that reduces the oxidized material would be such a compound. For the purpose of examination, the compound material is understood to be that other than a reducing agent or complexing agent, but applicant should clarify what is intended, without adding new matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 15  are rejected under 35 U.S.C. 102(a)(1) as anticipated by WO 2015/118907 (hereinafter ‘907) or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2015/1189078 (hereinafter ‘907) in view of Lindsay et al (US 4820547).
Claims 1, 3, 13, 15: ‘907 teaches a method for activating a surface of a non-conductive substrate for metallization (description translation, page 1).  The method includes providing a substrate (description translation, page 4 and also page 8 with Example 1). The method further includes providing an aqueous palladium free activation composition (description translation, page 2, note the copper catalyst solution material, and note solutions of Examples 1-5, pages 7-8, note aqueous page 5), where the composition has a first species of dissolved transition metal ions (of copper from copper salt, as desired by claim 3) and would also have metal particles of the copper (description translation, page 4, note solution form with soluble salt so understood dissolved to form copper ions, and page 5 with copper particles formed, and both understood to be present, noting the reducing agent addition over time), a complexing agent (the stabilizer would be a complexing agent, and of material described by applicant as complexing agent, such as citric acid) (description translation, page 4, and example citric acid use for Examples 1, 3, 4, pages 7-8) and reducing agent (description translation, page 4, with borohydride, for example, at Examples 2-3, for example, page 8), for example.  Furthermore, the reducing agent is described as being added dropwise into the solution, understood to give at least semi-continuous reduction from the reducing agent (since more reduction possible as reducing agent added) (note description translation, page 5 and page 8, examples 2-4), with the copper particles formed from the reduction of the copper ions using the reducing agent (description translation, page 5).  Furthermore, the substrate would be contacted with the activation compound such that a transition metal (copper) is despoited on the surface of the substrate and an activated surface for metallization is obtained (description translation, page 5, and note Example 1, page 8).
For 35 USC 102 purposes, it is understood that the same materials are present, with the same process steps that would give the metal ions and particles provided in a reversible equilibrium, such that the metal particles are formed from the  semi-continuous reduction addition of the reducing agent, and the metal particles would form dissolved transition metal ions from continuous/semi-continuous oxidation of the particles, since the same material is there for such a process, and this would repeatedly occur with the semi-continuous reducing agent addition occurring, so there would be no precipitating agglomerates (and also note the small size of particles provided, at description translation, page 5), Note  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Alternatively, for 35 USC 103 purposes, Lindsay further teaches that when providing a colloidal copper catalyst composition that would be applied to a non-conductive substrate to act as an activator/catalyst for electroless plating (abstract), it is known for oxidation of the copper colloids to conventionally occur due to air oxidation and reducing agents can be added to reduce the oxidized copper to a lower oxidation state (note column 2, lines 50-65, note column 4, lines 15-45).  Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘907 to specifically provide that the catalyst composition is subject to exposure to air giving further oxidation of the copper particles and the additional adding of reducing agent from the initial drops further acts to reduce oxidized copper that would have formed as suggested by Lindsay as the conventional air oxidation of copper particles in a copper catalyst composition is well known, and also known that additional reducing agent can reduce such oxidation back to copper particles, and as a result there would be a process such the metal particles are formed from the semi-continuous reduction addition of the reducing agent, and the metal particles would form dissolved transition metal ions from continuous/semi-continuous oxidation of the particles from air oxidation, since the same material is there for such a process, and this would repeatedly occur with the semi-continuous reducing agent addition occurring, so there would be no precipitating agglomerates, and the composition would be in a reversible equilibrium as claimed. Note Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Claim 2:  as to the majority of the particles subjected to oxidation during step c) or after, this would be understood to occur as the same materials and same process is provided for such results as described by applicant as discussed for claim 1 above.
Claim 4: ‘907 provides that the metal particles are colloidal metal particles (description translation, page 2, note last paragraph).
Claim 5: the copper particles forming in situ in the application composition during step c) would be understood or suggested to occur due to the reducing agent present in the composition during step c).
Claim 6: the use of a boron containing reducing agent is indicated by ‘907 (description translation, page 4, and note Examples 2-4, page 8).
Claim 7: In ‘907 none of the ions listed in claim 7 are required (note description translation, page 2 of composition materials, and Examples 1-4, pages 7-8).
Claim 8: In ‘907 only materials listed as the materials of claim 1 are required to be present (note description translation, page 2 of composition materials of Examples 1-4, pages 7-8).
Claim 9: In ‘907 the reducing agent is semi-continuously added, so understood to give the reducing features and further metal particle formation as claimed, as discussed for claim 1 above (and note description translation, page 5, and Examples 2-4, page 8).
Claim 10: Oxidation by ambient air would be understood to occur due to no requirement as to sealing from the air, and when using Lindsay, its indication of oxidation by air.
Claim 11:’907 further indicates pretreatment of the substrate before step c) with a nitrogen-containing compound (note description translation, page 6 note adsorption promotion step with a surfactant, where this can be nitrogen containing, note Examples 1, 3, 4, pages 7-8).
Claim 12: in ‘907 the non-conductive substrate would be treated with the activation composition to provide an activated surface, and then a metallizing with a first metallizing solution to deposit a first metallization layer on the activated surface  (note description translation, page 6, Example 1, page 8).

Claims 1-13 and 15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/118907 (hereinafter ‘907) in view of Lindsay et al (US 4820547) and Stamp et al (US 5421989).
Claims 1, 3, 13, 15: ‘907 teaches a method for activating a surface of a non-conductive substrate for metallization (description translation, page 1).  The method includes providing a substrate (description translation, page 4 and also page 8 with Example 1). The method further includes providing an aqueous palladium free activation composition (description translation, page 2, note the copper catalyst solution material, and note solutions of Examples 1-5, pages 7-8, note aqueous page 5), where the composition has a first species of dissolved transition metal ions (of copper from copper salt, as desired by claim 3) and would also have metal particles of the copper (description translation, page 4, note solution form with soluble salt so understood dissolved to form copper ions, and page 5 with copper particles formed, and both understood to be present, noting the reducing agent addition over time), a complexing agent (the stabilizer would be a complexing agent, and of material described by applicant as complexing agent, such as citric acid) (description translation, page 4, and example citric acid use for Examples 1, 3, 4, pages 7-8) and reducing agent (description translation, page 4, with borohydride, for example, at Examples 2-3, for example, page 8), for example.  Furthermore, the reducing agent is described as being added dropwise into the solution, understood to give at least semi-continuous reduction from the reducing agent (since more reduction possible as reducing agent added) (note description translation, page 5 and page 8, examples 2-4), with the copper particles formed from the reduction of the copper ions using the reducing agent (description translation, page 5).  Furthermore, the substrate would be contacted with the activation compound such that a transition metal (copper) is deposited on the surface of the substrate and an activated surface for metallization is obtained (description translation, page 5, and note Example 1, page 8).
As to the reversible equilibrium features, Lindsay further teaches that when providing a colloidal copper catalyst composition that would be applied to a non-conductive substrate to act as an activator/catalyst for electroless plating (abstract), it is known for oxidation of the copper colloids to conventionally occur due to air oxidation and reducing agents can be added to reduce the oxidized copper to a lower oxidation state (note column 2, lines 50-65, note column 4, lines 15-45).  
Additionally, Stamp describes using a metal colloid composition (here a noble metal colloid suspension), where it is described how the colloid can be contacted with a reducing agent to counteract oxidation of the metal colloid, and the substrate is contacted with the colloid suspension and reducing agent can be added to the suspension, where for example, the reduction potential in the metal colloid suspension can be continuously monitored and keeping the reduction potential at constant value by automatic replenishment of the reducing agent (note column 10, lines 30-60), where the colloid solution can be formed from metal salts (ions) that are converted to metal colloids by action of a reducing agent being added slowly (column 9, lines 25-35).
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘907 to specifically provide that the catalyst composition is subject to exposure to air giving further oxidation of the copper particles and there would be additional adding of reducing agent to further act to reduce oxidized copper that would have formed, and furthermore, that it would be suggested to monitor for oxidation and add reducing agent to counteract oxidation, in a repeated cycle (giving semi-continuous reducing and continuous or semi-continuous oxidation) as suggested by Lindsay and Stamp to give a desirable treatment, as the conventional air oxidation of copper particles in a copper catalyst composition is well known as shown by Lindsay, and also known that additional reducing agent can reduce such oxidation back to copper particles, and Stamp shows how it is well known that a metal colloid suspension can be monitored for oxidation and treated with reducing agent to remove the oxidation (which would therefore occur repeatedly as oxidation occurs and reducing agent added) and as a result there would be a process such the metal particles are formed from the semi-continuous reduction addition of the reducing agent, and the metal particles would form dissolved transition metal ions from continuous/semi-continuous oxidation of the particles from air oxidation, since the same material is there for such a process, and this would repeatedly occur with the semi-continuous reducing agent addition occurring, so there would be no precipitating agglomerates, and the composition would be in a reversible equilibrium as claimed.
Claim 2:  as to the majority of the particles subjected to oxidation during step c) or after, this would be understood to occur as the same materials and same process is provided for such results as described by applicant as discussed for claim 1 above.
Claim 4: ‘907 provides that the metal particles are colloidal metal particles (description translation, page 2, note last paragraph).
Claim 5: the copper particles forming in situ in the application composition during step c) would be understood or suggested to occur due to the reducing agent present in the composition during step c).
Claim 6: the use of a boron containing reducing agent is indicated by ‘907 (description translation, page 4, and note Examples 2-4, page 8).
Claim 7: In ‘907 none of the ions listed in claim 7 are required (note description translation, page 2 of composition materials, and Examples 1-4, pages 7-8).
Claim 8: In ‘907 only materials listed as the materials of claim 1 are required to be present (note description translation, page 2 of composition materials of Examples 1-4, pages 7-8).
Claim 9: In ‘907 the reducing agent is semi-continuously added, so understood to give the reducing features and further metal particle formation as claimed, as discussed for claim 1 above (and note description translation, page 5, and Examples 2-4, page 8).  Also note the addition suggested by Stamp of reducing agent semi-continuously.
Claim 10: Oxidation by ambient air would be understood to occur due to no requirement as to sealing from the air, and with using Lindsay, its indication of oxidation by air.
Claim 11:’907 further indicates pretreatment of the substrate before step c) with a nitrogen-containing compound (note description translation, page 6 note adsorption promotion step with a surfactant, where this can be nitrogen containing, note Examples 1, 3, 4, pages 7-8).
Claim 12: in ‘907 the non-conductive substrate would be treated with the activation composition to provide an activated surface, and then a metallizing with a first metallizing solution to deposit a first metallization layer on the activated surface  (note description translation, page 6, Example 1, page 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718